Citation Nr: 0614726	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  03-32 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for residuals of a 
wound of the right arm.

3.  Entitlement to service connection for residuals of a head 
injury.

4.  Entitlement to service connection for residuals of a 
ruptured eardrum.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from August 1944 to 
November 1946, and from February 1948 to July 1950.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision of the Waco, 
Texas Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In that decision, the RO denied 
service connection for PTSD, and for residuals of a wound of 
the right arm, a head injury, and a ruptured eardrum.

The issues of service connection for PTSD and residuals of a 
head injury and a ruptured eardrum are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal for service 
connection for residuals of a wound of the right arm.

2.  The veteran does not have a current disability of the 
right arm.




CONCLUSION OF LAW

No disability of the right arm was incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. § 5100 et seq. (West 2002)), expanded VA's duty 
to notify claimants regarding the development of evidence 
relevant to their claims, and enhanced VA's duty to assist 
claimants in developing evidence pertinent to their claims.  
Regulations implementing the VCAA were published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The United States Court of Appeals for Veterans Claims has 
held that a claimant is entitled to VCAA notice prior to 
initial adjudication of the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120 (2004).  The Court explained in Pelegrini, 
however, that failure of an agency of original jurisdiction 
(AOJ) (in this case, the RO) to give a claimant the notices 
required under the VCAA prior to an initial unfavorable 
adjudication of the claim does not require the remedy of 
voiding the AOJ action.  The Court stated that it is 
sufficient remedy for the Board to remand the case to the AOJ 
to provide the required notice, and for VA to follow proper 
processes in subsequent actions.  Id.  The Court has also 
indicated that the lack of full notice prior to the initial 
decision may be corrected, and any error as to when notice 
was provided may be harmless, if the veteran is provided a 
meaningful opportunity to participate in the processing of 
his claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006).

During the pendency of this appeal, in March 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 


which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In this case, in June 2002, the RO issued the veteran a VCAA 
notice.  That notice informed the veteran of the type of 
information and evidence that was needed to substantiate 
claims for service connection.  That notice did not inform 
the veteran of the type of evidence necessary to establish a 
disability rating or an effective date for the disabilities 
on appeal.  

Despite the inadequacy of the VCAA notice as to the elements 
of establishing a disability rating or an effective date, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision in the issue of entitlement 
to service connection for residuals of a wound of the right 
arm.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the AOJ, the Board must consider whether the 
veteran has been prejudiced thereby).  In the decision below, 
the Board denies service connection for residuals of a wound 
of the right arm.  As service connection is denied, no 
disability rating or effective date will be established.  
Therefore, the veteran is not prejudiced by the inadequacy of 
the VCAA notice as to the elements of establishing a 
disability rating or an effective date.

VA has conducted all appropriate development of evidence 
relevant to the claim for service connection for a right arm 
disability, and has secured all available pertinent evidence.  
The veteran has had a meaningful opportunity to participate 
in the processing of that claim.  With respect to that claim, 
the Board finds that VA has adequately fulfilled its duties 
under the VCAA.  To the extent that VA has failed to fulfill 
any duty to notify and assist the veteran, the Board finds 
such error to be harmless error that would not reasonably 
affect the outcome of that claim.

Service Connection for Residuals of a Wound of the Right Arm

The veteran has reported that he sustained a wound of his 
right arm during service in combat in November 1944.  He 
states that during a battle he was inside a house that was 
hit by tank artillery fire, and his right arm was wounded by 
metal or wood.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a claim, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

The veteran's claims file does not contain any service 
medical records.  The Court has indicated that when a 
veteran's service records not are not available, the Board 
has a heightened obligation to explain its findings and 
conclusions, and to consider carefully the requirement that 
the benefit of the doubt be resolved in favor of the 
claimant.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Gregory v. Brown, 8 Vet. App. 563, 570 (1996).  The 
Board will comply with this heightened obligation in 
considering the veteran's claims.

The veteran has not stated that he continues to have scarring 
or impairment of his right arm residual to the wound during 
service.  On VA medical examination in December 2002, his 
upper extremities had no muscle atrophy.  Grip strength was 
5/5 bilaterally, and the extremities had full ranges of 
motion.

There is no evidence of any current disorder residual to a 
wound of the right arm during service.  As there is no right 
arm disability for which service connection may be granted, 
the claim for service connection is denied.


ORDER

Entitlement to service connection for residuals of a wound of 
the right arm is denied.


REMAND

The Board will seek additional evidence relevant to the 
veteran's other claims on appeal.  The veteran claims that he 
has PTSD as a result of traumatic experiences during combat 
in service.  On VA mental health examination in December 
2002, the veteran did not indicate that he had intrusive 
recollections of his traumatic experiences during service.  
The examiner did not diagnose the veteran as having PTSD.  In 
October 2003, the veteran wrote that the practitioner who 
examined him in 2002 had not drawn him out about his war 
experiences.  He stated that he continued to suffer from 
severe mental distress related to those experiences.  Private 
mental health outpatient treatment notes from 2003 indicated 
that the veteran had nightmares, obsessive thinking, and 
depression.  The Board will remand the case for a new VA 
psychiatric examination to determine whether the veteran has 
PTSD, and whether any such PTSD is related to his experiences 
in service.

The veteran has reported that during a battle a structure was 
hit by artillery, and he was hit in the head with a brick and 
knocked unconscious.  The claims file does not contain any 
medical evidence as to whether he has any disability residual 
to such an injury.  On remand, the veteran should undergo a 
neuropsychiatric examination.  If the veteran has 
neurological or mental impairment, the examiner should 
provide an opinion as to the likelihood that a current 
disorder developed as a result of a head injury with 
unconsciousness in the 1940s.

The veteran reports that during service he felt severe pain 
in one ear after an artillery shell exploded near him.  He 
states that he later learned that his eardrum had been 
ruptured.  There is no record of any examination of his 
eardrums.  On remand, the veteran should have an examination 
of his eardrums.  If there is evidence of past rupture of 
either eardrum, the examiner should indicate whether the 
findings are consistent with injury from the force and noise 
of an artillery shell explosion in the 1940s.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran for 
a VA neuropsychiatric examination.  The 
veteran's claims file should be provided 
to the examiner for review.  The examiner 
should state whether the veteran has 
symptoms that meet the criteria for a 
diagnosis of PTSD, and should explain why 
the veteran's symptoms do or do not meet 
those criteria.  If the veteran has PTSD, 
the examiner should indicate whether that 
PTSD is related to his experiences during 
combat.  The examiner should also 
determine whether the veteran has any 
current disorder that could as likely as 
not be attributed to a head injury, with 
loss of consciousness, that occurred in 
the 1940s.

2.  The RO should schedule the veteran for 
an examination of his ears.  The veteran's 
claims file should be provided to the 
examiner for review.  The examiner should 
indicate whether there is current evidence 
of past rupture of either eardrum.  If 
there is evidence of past rupture, the 
examiner should indicate whether the 
findings are consistent with injury from 
the force and noise of an artillery shell 
explosion in the 1940s.

3.  Thereafter, the RO should review the 
case.  If any claim remains denied, the RO 
should issue a supplemental statement of 
the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matters that the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


